      Case: 4:20-cv-01540-MTS Doc. #: 5 Filed: 12/02/20 Page: 1 of 2 PageID #: 42




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


LARRY G. PHILPOT,                                )
                                                 )
         Plaintiff,                              )
                                                 )
vs.                                              )            Case No. 4: 20-cv-01540-MTS
                                                 )
GATEWAY BLEND, LLC,                              )
                                                 )
         Defendant.                              )

                ENTRY OF APPEARANCE AND DEFENDANT’S MOTION
              FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING


         COMES NOW Defendant Gateway Blend, LLC (“Defendant”), through its undersigned

attorneys, who hereby enter their appearance on behalf of Defendant in this matter, and

respectfully requests that this Court grant an extension of time, to and including January 8, 2021,

for Defendant to file its responsive pleading in this case. In support of this Motion, Defendant

respectfully states as follows:

         1.      This is Defendant’s first request for an extension of the responsive pleading

deadline, which currently is December 28, 2020, in that Defendant via this entry has agreed to

waive service in this matter, as requested by Plaintiff on October 28, 2020.

         2.      Yesterday, defense counsel emailed and phoned Plaintiff’s counsel to determine

whether Plaintiff would consent to the relief requested in this Motion. As of filing this Motion,

Plaintiff’s counsel has yet to advise as to whether Plaintiff consents.

         3.      The requested 11-day extension is in the interest of justice and is not made for

purposes of mere delay, in that, inter alia, it not only will allow the parties time to explore a

negotiated resolution of this dispute, which they already are discussing, a process that may well
   Case: 4:20-cv-01540-MTS Doc. #: 5 Filed: 12/02/20 Page: 2 of 2 PageID #: 43




be slowed by the holiday season, but also will allow Defendant adequate time to prepare a

responsive pleading in the event those settlement discussions prove fruitless.

          WHEREFORE, Defendant requests that this Court (1) grant an extension of time to and

including January 8, 2021 for Defendant to file its responsive pleading; and (2) grant such other

and further relief as the Court deems appropriate.



Date: December 2, 2020                       Respectfully submitted,


                                             /s/ John E. Petite
                                              John E. Petite, Dist. No. 44404MO
                                              jep@greensfelder.com
                                              Jessica Mendez Dist. No. 63094MO)
                                              jmendez@greensfelder.com
                                              GREENSFELDER, HEMKER & GALE, P.C.
                                              10 South Broadway, Suite 2000
                                              St. Louis, Missouri 63102-1774
                                              Tel: 314-241-9090
                                              Fax: 314-241-1285

                                           Attorneys for Defendant Gateway Blend, LLC



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed with the Clerk of
the Court using the CM/ECF system, which sent notification of such filing to all registered users
for the parties of record, on December 2, 2020.


                                                     /s/ John E. Petite




1883172                                       2
